EXHIBIT 10.2

FORM OF SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of the
     day of             , by and between PETROALGAE INC., a Delaware corporation
(“Seller,” or the “Company”), and                                         
(“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller,                  shares (the “Shares”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) and a warrant to purchase
                 shares of Common Stock, in the form attached hereto as Exhibit
A (the “Warrant”, and together with the Shares, the “Securities”) upon the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, undertakings and obligations
set forth herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

ARTICLE 1

SALE AND PURCHASE OF THE SECURITIES

Section 1.1 Sale and Purchase of the Securities. Upon the terms and subject to
the conditions set forth in this Agreement and on the basis of the
representations, warranties, covenants, agreements, undertakings and obligations
contained herein, Seller hereby sells and issues to Purchaser, and Purchaser
hereby purchases from Seller, the Securities, free and clear of any and all
Liens (as defined in Section 7.11 hereof), for the consideration specified in
this Article 1.

Section 1.2 Purchase Price. The purchase price for the Securities (the “Purchase
Price”) shall be                  per share.

Section 1.3 Payment of Purchase Price. Purchaser agrees to pay to Seller the
Purchase Price no later than one (1) Business Day after the date hereof by wire
transfer or delivery of other immediately available funds to an account of
Seller designated in writing to Purchaser. For purposes of this Agreement, the
term “Business Day” shall mean any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York.

ARTICLE 2

DELIVERY

Section 2.1 No later than five (5) Business Days after the date of receipt of
the Purchase Price, Seller shall deliver, or cause to be delivered, to Purchaser
a certificate or certificates evidencing all of the Shares and the duly executed
Warrant. Such Shares and



--------------------------------------------------------------------------------

Warrant shall bear appropriate (in the Company’s reasonable discretion)
restrictive legends reflecting the terms and conditions hereof.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As used herein (i) any reference to any event, change or effect being “material”
with respect to the Company means an event, change or effect which is material
in relation to the condition (financial or otherwise), properties, business,
operations, prospects, assets or results of operations of the Company, and
(ii) the term “Material Adverse Effect” on the Company means a material adverse
effect on (x) the condition (financial or otherwise), properties, business,
operations, prospects, assets, nature of assets, liabilities, or results of
operations of the Company and its subsidiaries taken individually and/or as
whole, or (y) the ability of the Company to perform its obligations under this
Agreement.

The Company hereby represents and warrants to Purchaser as follows:

Section 3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation with full corporate power and authority
to conduct its business as it is now being conducted. The Company is duly
qualified or licensed to do business as a foreign corporation and is in good
standing as a foreign corporation in each jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such licensing, qualification or good
standing, except for any failure to so license, qualify or be in such good
standing, which, when taken together with all other such failures, has not had,
does not have and could not reasonably be expected to have a Material Adverse
Effect on the Company.

Section 3.2 Capitalization.

(a) The authorized capital stock of the Company consists solely of 300,000,000
shares of Common Stock, and 25,000,000 shares of Preferred Stock. All of the
issued and outstanding shares of capital stock of the Company have been duly
authorized and are validly issued, fully paid and nonassessable and have been
issued in compliance with all foreign, federal and state securities laws.

(b) The Securities and the shares issuable upon exercise of the Warrant to be
issued and sold by the Company to the Purchaser hereunder and thereunder have
been duly and validly authorized and, when issued and delivered against payment
therefore as provided herein and therein, will be duly and validly issued and
fully paid and non-assessable.

Section 3.3 Corporate Authority. The Company has taken all corporate action
necessary in order to execute, deliver and perform fully, its obligations under
this Agreement and to consummate the Securities Purchase contemplated hereby.
The execution and delivery by the Company of this Agreement and the consummation
by the Company of the Securities Purchase

 

2



--------------------------------------------------------------------------------

contemplated hereby have been duly authorized and approved by the Board of
Directors of the Company and no other corporate proceeding with respect to the
Company is necessary to authorize this Agreement or the Securities Purchase
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

Section 3.4 No Violations; No Consents. The execution and delivery by the
Company of this Agreement does not, and the performance and consummation by the
Company of the Securities Purchase contemplated hereby will not, directly or
indirectly (with or without the giving of notice or the lapse of time or both):

(a) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (i) any provision of the Company’s Certificate of
Incorporation or By-laws or (ii) any resolution adopted by the Board of
Directors (or similar governing body) of the Company;

(b) contravene, conflict with, or constitute or result in a breach or violation
of any Law (as defined below), award, decision, injunction, judgment, decree,
settlement, order, process, ruling, subpoena or verdict (whether temporary,
preliminary or permanent) entered, issued, made or rendered by any court,
administrative agency, arbitrator, Governmental Entity or other tribunal of
competent jurisdiction (“Order”) or give any Governmental Entity or any other
Person the right to challenge the Securities Purchase contemplated hereby; or

(c) require the consent or approval of any Governmental Entity or any third
party which has not already been obtained.

For purposes of this Agreement, the term “Law” shall mean any federal, state,
local, municipal, foreign, international, multinational, or other constitution,
law, rule, standard, requirement, administrative ruling, order, ordinance,
principle of common law, legal doctrine, code, regulation, statute, treaty or
process.

Section 3.5 Actions. There are no civil, criminal, administrative, investigative
or informal actions, audits, demands, suits, claims, arbitrations, hearings,
litigations, disputes, investigations or other proceedings of any kind or nature
(“Actions”) or Orders issued, pending or, to the knowledge of the Company,
threatened, against the Company or any of its assets, at law, in equity or
otherwise, in, before, by, or otherwise involving, any Governmental Entity,
arbitrator or other Person that individually or in the aggregate, (i) have had,
do have or could reasonably be expected to have a Material Adverse Effect on the
Company or (ii) question or challenge the validity or legality of, or have the
effect of prohibiting, preventing, restraining, restricting, delaying, making
illegal or otherwise interfering with, this Agreement, the consummation of the
Securities Purchase contemplated hereby or any action taken or proposed to be
taken by the Company pursuant hereto or in connection with the Securities
Purchase contemplated hereby. To the knowledge of the Company, no event has
occurred or circumstance exists that could reasonably be expected to give rise
to or serve as a basis for the commencement of any such Action or the issuance
of any such Order.

 

3



--------------------------------------------------------------------------------

Section 3.6 SEC Reports. The Company has filed all reports required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (the foregoing materials being collectively
referred to herein as the “SEC Reports”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. There has been no
material change in the financial condition or results of operations of the
Company and its subsidiaries taken individually and/or as whole since the last
audited financial statements of the Company included in the SEC Reports.

Section 3.7 Trading With the Enemy Act; Patriot Act. To the knowledge of the
Company, no sale of the Company’s securities by the Company nor the Company’s
use of the proceeds from such sale has violated the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto. Without limiting the
foregoing, the Company (a) is not a person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) and (b) to the knowledge of the Company, does not engage in any dealings
or transactions, or be otherwise associated, with any such person. The Company
is in compliance with the USA Patriot Act of 2001 (signed into law October 26,
2001).

Section 3.8 Listing of Common Stock. The Common Stock is eligible to trade and
be quoted on, and is quoted on, the over-the-counter Bulletin Board market
maintained by the National Associate of Securities Dealers (the “OTCBB”), and
the Company has received no notice or other communication indicating that such
eligibility is subject to challenge or review by any applicable regulatory
agency, electronic market administrator, or exchange. The Company has not, and
shall not take any action that would preclude, or otherwise jeopardize, the
inclusion of the Common Stock for quotation on the OTCBB. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all listing requirements of the OTCBB.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 4.1 Organization and Good Standing. Purchaser is a corporation, limited
liability company or limited partnership, as the case may be, and duly
incorporated or formed,

 

4



--------------------------------------------------------------------------------

validly existing and in good standing in the jurisdiction of its incorporation
or formation, as applicable, or (b) a natural person competent to execute and
deliver this Agreement.

Section 4.2 Corporate Authority. Purchaser has the full legal right, requisite
corporate, limited liability company or limited partnership power and authority,
as the case may be, and has taken all corporate, limited liability company, or
limited partnership action necessary in order to execute, deliver and perform
fully, its obligations under this Agreement and to consummate the Securities
Purchase. The execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the Securities Purchase have been duly authorized
and approved by the governing body of Purchaser and no other corporate, limited
liability company or limited partnership proceeding with respect to Purchaser is
necessary to authorize this Agreement or the Securities Purchase contemplated
hereby. This Agreement has been duly executed and delivered by Purchaser and
constitutes a valid and binding agreement of Purchaser, enforceable against
Purchaser in accordance with its terms.

Section 4.3 No Violations. (a) The execution and delivery by Purchaser of this
Agreement does not, and the performance and consummation by Purchaser of the
Securities Purchase will not, with respect to Purchaser, directly or indirectly
(with or without the giving of notice or the lapse of time or both):

(i) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (A) any provision of the Certificate of Incorporation or
By-laws (or equivalent documents) of Purchaser or (B) any resolution adopted by
the Board of Directors (or similar governing body) of Purchaser; or

(ii) contravene, conflict with, or constitute or result in a breach or violation
of, any material Law or Order to which Purchaser, or any of the assets owned or
used by Purchaser, are subject.

Section 4.4 Securities Act. Purchaser is acquiring the Securities, and will
acquire the shares of Common Stock issuable upon exercise of the Warrant
(“Warrant Shares”), for its own account and not with a view to their
distribution within the meaning of Section 2(a)(11) of the Securities Act of
1933, as amended (the “Securities Act”) in any manner that would be in violation
of the Securities Act.

Section 4.5 Investment Representation and Warranty. Purchaser understands that
the Securities have not been, and the Securities and the Warrant Shares will not
upon issuance be, registered under the Securities Act, and that the Warrant and
the certificates evidencing the Shares and the Warrant Shares shall bear a
legend to that effect.

Section 4.6 Purchaser Status. At the time Purchaser was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501 (a) under the Securities Act.

Section 4.7 Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial

 

5



--------------------------------------------------------------------------------

matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and has so evaluated the merits and
risks of such investment. Purchaser understands that it must be able to bear the
economic risk of this investment in the Securities indefinitely, and is able to
bear such risk and is able to afford a complete loss of such investment.

Section 4.8 Reliance on Exemptions. Purchaser understands that the Securities
have not been, and the Warrant Shares will not be, registered under the
Securities Act or any state securities laws and are being offered and sold in
reliance upon specific exemptions from the registration requirements of federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations and warranties of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Purchaser to acquire the Securities and the Warrant Shares, and that the
Securities and Warrant Shares may not be offered, sold, pledged or transferred
unless such offer, sale, pledge, or transfer is made in compliance with
applicable federal and state securities laws and the Investment Company Act.

Section 4.9 Appropriate Purchaser.

(a) If Purchaser is a U.S. person within the meaning of Regulation S of the
Securities Act, or a non U.S. Person who desires to purchase the Shares without
relying on Regulation S, Purchaser is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) and is also a “qualified
purchaser” (as defined in Section 2(a)(51) under the Investment Company Act).

(b) If Purchaser is a non-U.S. person within the meaning of Regulation S of the
Securities Act, such Purchaser (i) is acquiring the Shares in an offshore
transaction in accordance with Rule 904 of Regulation S, (ii) is acquiring the
Shares for such Purchaser’s own account, (iii) understands that the Shares may
not, absent an applicable exemption, be transferred without registration and/or
qualification under the Securities Act and applicable state securities laws and
the laws of any other applicable jurisdiction and (iv) is a non-U.S. person
within the meaning of Regulation S.

Section 4.10 Access to Information. Purchaser acknowledges: (i) that it has been
afforded the opportunity to ask such questions as it has deemed necessary of,
and to receive answers from, representatives of the Company concerning the terms
and conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) that it has been given access to and has
carefully and completely reviewed information (other than material non-public
information) about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment, including but not limited to the materials
provided by the Company as set forth on Exhibit B hereto, and (iii) it has been
afforded the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

Section 4.11 Restricted Securities. Purchaser understands that the Securities
are, and the Warrant Shares will be, characterized as “restricted securities”
under the U.S. federal

 

6



--------------------------------------------------------------------------------

securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

ARTICLE 5

COVENANTS

Section 5.1 Public Announcements. Each of the parties hereto shall consult with
each other before issuing any press release or making any public statement with
respect to this Agreement or the Securities Purchase contemplated hereby and,
except as may be required by applicable law, will not issue any such press
release or make any such public statement prior to such consultation and without
the consent of the other parties.

Section 5.2 Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other parties hereto of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Securities Purchase
contemplated by this Agreement;

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the Securities Purchase contemplated by this
Agreement; and

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party or that relate to the consummation of the Securities
Purchase contemplated by this Agreement.

Section 5.3 Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock or any preferred stock issued by
the Company, (b) subdivide its outstanding shares of Common Stock, (c) combine
its outstanding shares of the Common Stock into a smaller number of shares of
the Common Stock, then, in each such event, the Effective Price Per Share shall
be adjusted to a number determined by multiplying the Effective Price Per Share
immediately prior to any such event by a fraction of which (a) the numerator is
the number of issued and outstanding shares of Common Stock immediately prior to
any such event, and (b) the denominator is the number of issued and outstanding
shares of Common Stock.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

TERMINATION

Section 6.1 Termination. This Agreement may be terminated and the sale of
Securities may be abandoned at any time if Purchaser fails to deliver the
Purchase Price to Seller in accordance with Section 1.3 above. In the event of
the termination and abandonment of this Agreement, this Agreement (other than
Section 7.3 (Fees and Expenses), Section 7.5 (Governing Law) and Section 7.6
(Consent to Jurisdiction; Waiver of Jury Trial), which shall remain in full
force and effect) shall forthwith become null and void and no party hereto shall
have any Liability or further obligation to any other party hereto, except as
provided in this Section 6.16.1.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) on the date received if
delivered personally or by facsimile or (b) on the date received if mailed by
registered or certified mail (return receipt requested), to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

If to Seller: PetroAlgae Inc. 1901 S. Harbor City Boulevard Suite 300 Melbourne,
Florida 32901 Attn:    David Szostak Facsimile:  (321)723-7047      With a copy
(which shall not constitute notice) to:      Torys LLP      237 Park Avenue     
20th Floor      New York, New York 10017     

Attn: Andrew J. Beck

         Daniel P. Raglan

     Facsimile:  (212) 682-0200 If to Purchaser:

 

8



--------------------------------------------------------------------------------

Section 7.2 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and Purchaser; or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 7.3 Fees and Expenses. Except as otherwise expressly provided herein,
all costs and expenses incurred in connection with this Agreement and the
obligations contemplated hereby shall be paid by the party incurring such cost
or expense. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.

Section 7.4 Successors and Assigns; No Third-Party Beneficiaries. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of each other party hereto, but any such
transfer or assignment will not relieve the appropriate party of its obligations
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement or any provision of this Agreement.

Section 7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

Section 7.6 Consent to Jurisdiction; Waiver of Jury Trial.

(a) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
Securities Purchase contemplated hereby may be brought in any federal or state
court located in the City of New York, Borough of Manhattan, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in

 

9



--------------------------------------------------------------------------------

any such court or that any such suit, action or proceeding which is brought in
any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 7.1 shall be deemed effective service of process on such
party.

(b) Each party hereto hereby acknowledges and agrees that any controversy which
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement,
any document referred to in this Agreement or the Securities Purchase
contemplated hereby.

Section 7.7 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

Section 7.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.

Section 7.9 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 7.10 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the Securities Purchase contemplated hereby is
not affected in any manner materially adverse to any parties. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

Section 7.11 Definition and Usage.

For purposes of this Agreement:

“Governmental Entity” means any foreign, federal, state, local, municipal,
county or other governmental, quasi-governmental, administrative or regulatory
authority, body, agency,

 

10



--------------------------------------------------------------------------------

court, tribunal, commission or other similar entity (including any branch,
department or official thereof).

“Liability” means any debt, liability, commitment or obligation of any kind,
character or nature whatsoever, whether known or unknown, choate or inchoate,
secured or unsecured, accrued, fixed, absolute, contingent or otherwise, and
whether due or to become due.

“Lien” means any charges, claims, community property interests, conditions,
conditional sale or other title retention agreements, covenants, easements,
encumbrances, equitable interests, exceptions, liens, mortgages, options,
pledges, reservations, rights of first refusal, security interests, or
restrictions of any kind, including any restrictions on use, voting, transfer,
alienation, receipt of income, or exercise of any other attribute of ownership.

Section 7.12 Survival. The representations and warranties of the Purchaser set
forth in Section 4.4, Section 4.5, Section 4.7, Section 4.10 and Section 4.11,
shall survive any termination hereof.

Section 7.13 Further Assurances. From time to time, each party hereto will
execute such additional instruments and take such actions as may be reasonably
required to carry out the intent and purposes of this Agreement.

Section 7.14 Review of Agreement. Each party hereto acknowledges that it has had
time to review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

Section 7.15 Brokerage. Each party hereto represents and warrants to the other
that there are no claims for brokerage commissions or finder’s fees or agent’s
commissions or other like payment in connection with this Agreement or the
transactions contemplated hereby, except for such commissions and fees incurred
by reason of any action taken by a party hereto that will be paid by and be the
responsibility of such party.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

the day and year first above written by the duly authorized officers of Seller
and Purchaser.

 

SELLER: PETROALGAE INC. By:  

 

  Name:   Title: PURCHASER: By:  

 

  Name:

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

12



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES PURCHASE AGREEMENT

WARRANT

See attached.



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO PETROALGAE INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

Right to Purchase up to                  Shares of Common Stock of

PetroAlgae Inc.

(subject to adjustment as provided herein)

FORM OF COMMON STOCK PURCHASE WARRANT

 

No.             Issue Date:                         

PETROALGAE INC., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received,
                                         
                                            , or assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company (as
defined herein) from and after the Issue Date of this Warrant and at any time
prior to                     , up to                      (subject to adjustment
as provided herein) fully paid and nonassessable shares of Common Stock (as
hereinafter defined), par value $0.001, at the applicable Exercise Price per
share (as defined below). The number and character of such shares of Common
Stock and the applicable Exercise Price per share are subject to adjustment as
provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term “Common Stock” includes (i) the Company’s Common Stock, par value
$0.001; and (ii) any other securities into which or for which any of the
securities described in the preceding clause (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.

(b) The term “Company” shall include PetroAlgae Inc. and any person or entity
which shall succeed, or assume the obligations of, PetroAlgae Inc. hereunder.

(c) The “Exercise Price” applicable under this Warrant shall be
$                 per share, subject to adjustment as provided herein.

(d) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)



--------------------------------------------------------------------------------

which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

1. Exercise of Warrant.

1.1 Number of Shares Issuable upon Exercise. From and after the date hereof, the
Holder shall be entitled to receive, upon exercise of this Warrant in whole or
in part, by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4.

1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:

(a) If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the Global Market, the Global Select
Market or the Capital Market of The Nasdaq Stock Market, Inc. (“Nasdaq”), then
the closing or last sale price, respectively, reported for the last business day
immediately preceding the Determination Date.

(b) If the Company’s Common Stock is not traded on the American Stock Exchange
or another national exchange or on the Nasdaq but is traded on the NASDAQ Over
The Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

(c) Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

(d) If the Determination Date is the date of a liquidation, dissolution, winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company’s charter, then all amounts to be payable per share to holders of
the Common Stock pursuant to the charter in the event of such liquidation,
dissolution or winding up, plus all other amounts to be payable per share in
respect of the Common Stock in liquidation under the charter, assuming for the
purposes of this clause (d) that all of the shares of Common Stock then issuable
upon exercise of the Warrant are outstanding at the Determination Date.

1.3 Company Acknowledgment. The Company will, at the time of the exercise of
this Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to

 

2



--------------------------------------------------------------------------------

be entitled after such exercise in accordance with the provisions of this
Warrant. If the holder shall fail to make any such request, such failure shall
not affect the continuing obligation of the Company to afford to such holder any
such rights.

1.4 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

2. Procedure for Exercise.

2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.

2.2 Exercise.

(a) Payment may be made either (i) in cash of immediately available funds or by
certified or official bank check payable to the order of the Company equal to
the applicable aggregate Exercise Price, (ii) by delivery of this Warrant, or
shares of Common Stock and/or Common Stock receivable upon exercise of this
Warrant in accordance with the formula set forth in subsection (b) below, or
(iii) by a combination of any of the foregoing methods, for the number of Common
Shares specified in such Exercise Notice (as such exercise number shall be
adjusted to reflect any adjustment in the total number of shares of Common Stock
issuable to the Holder per the terms of this Warrant) and the Holder shall
thereupon be entitled to receive the number of duly authorized, validly issued,
fully-paid and non-assessable shares of Common Stock (or Other Securities)
determined as provided herein.

(b) Notwithstanding any provisions herein to the contrary, if the Fair Market
Value of one share of Common Stock is greater than the Exercise Price (at the
date of

 

3



--------------------------------------------------------------------------------

calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X=   

Y(A-B)

A

   Where X =    the number of shares of Common Stock to be issued to the Holder
Y =    the number of shares of Common Stock purchasable under this Warrant or,
if only a portion of this Warrant is being exercised, the portion of this
Warrant being exercised (at the date of such calculation) A =    the Fair Market
Value of one share of the Company’s Common Stock (at the date of such
calculation) B =    the Exercise Price per share (as adjusted to the date of
such calculation)

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

3.1 Reorganization, Consolidation, Merger, Etc. If there occurs any capital
reorganization or any reclassification of the Common Stock of the Company, the
consolidation or merger of the Company with or into another person or entity
(other than a merger or consolidation of the Company in which the Company is the
continuing entity and which does not result in any reorganization or
reclassification of its outstanding Common Stock) or the sale or conveyance of
all or substantially all of the assets of the Company to another person or
entity, then, as a condition precedent to any such reorganization,
reclassification, consolidation, merger, sale or conveyance, the Holder will be
entitled to receive upon surrender of this Warrant to the Company (x) to the
extent there are cash proceeds resulting from the consummation of such
reorganization, reclassification, consolidation, merger, sale or conveyance, in
exchange for this Warrant, cash in an amount equal to the cash proceeds that
would have been payable to the Holder had the Holder exercised this Warrant in
its entirety immediately prior to the consummation of such reorganization,
reclassification, consolidation, merger, sale or conveyance, less the aggregate
exercise price payable upon exercise of this Warrant in its entirety, and (y) to
the extent that the Holder would be entitled to receive securities (in addition
to or in lieu of cash in connection with any such reorganization,
reclassification, consolidation, merger, sale or conveyance), the same kind and
amounts of securities or other assets, or both, that are issuable or
distributable to the holders of outstanding Common Stock of the Company with
respect to their Common Stock upon such reorganization, reclassification,
consolidation, merger, sale or conveyance, as would have been deliverable to the
Holder had the Holder exercised this Warrant in its entirety immediately prior
to the consummation of such reorganization, reclassification, consolidation,
merger, sale or conveyance less an amount of

 

4



--------------------------------------------------------------------------------

such securities having a value equal to the aggregate exercise price payable
upon exercise of this Warrant in its entirety.

3.2 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder pursuant to Section 3.1, or, if the Holder shall so instruct the
Company, to a bank or trust company specified by the Holder and having its
principal office in New York, NY as trustee for the Holder.

3.3 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by
Section 3.2.

3.4 Restricted Securities. The Holder understands that this Warrant and the
shares of Common Stock issuable upon exercise of this Warrant, will not be
registered at the time of their issuance under the Securities Act of 1933 (the
“Securities Act”) for the reason that the sale provided for herein is exempt
based on the representations of the Holder set forth herein. The Holder
represents that it is experienced in evaluating companies such as the Company,
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment, and has the
ability to suffer the total loss of the investment. The Holder further
represents that it has had the opportunity to ask questions of and receive
answers from the Company concerning the terms and conditions of this Warrant,
the business of the Company, and to obtain additional information to such
Holder’s satisfaction. The Holder further represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act, as
presently in effect. The Holder further represents that this Warrant is being
acquired for the account of the Holder for investment only and not with a view
to, or with any intention of, a distribution or resale thereof, in whole or in
part, or the grant of any participation therein.

3.5 Compliance with the Securities Act. The Holder, by acceptance hereof, agrees
that this Warrant, and the shares of Common Stock issuable upon exercise of this
Warrant, are being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Warrant, or any shares of Common Stock
issuable upon exercise of this Warrant,

 

5



--------------------------------------------------------------------------------

except under circumstances which will not result in a violation of the
Securities Act, or any applicable state securities laws.

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock or any preferred stock issued by the
Company, (b) subdivide its outstanding shares of Common Stock, (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, (i) the number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in
Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 4) be issuable on such exercise by a fraction of
which (a) the numerator is the number of issued and outstanding shares of Common
Stock immediately after such any such event, and (b) the denominator is the
number of issued and outstanding shares of Common Stock immediately prior to any
such event, and (ii) the Exercise Price shall be accordingly adjusted so that
the aggregate Exercise Price prior to such adjustment shall equal to the
aggregate Exercise Price following such adjustment.

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
(i) in the shares of Common Stock (or Other Securities) issuable on the exercise
of this Warrant, (ii) of the Exercise Price, or (iii) the Effective Per Share
Price, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price, the
Effective Per Share Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
holder and any warrant agent of the Company (appointed pursuant to Section 9
hereof).

6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include,

 

6



--------------------------------------------------------------------------------

without limitation, a legal opinion from the Transferor’s counsel (at the
Company’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

9. Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

10. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

11. Rights of Shareholders. No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the shares of Common Stock or any other
securities of the Company which may at any time be issuable upon exercise of
this Warrant for any purpose (the “Warrant Shares”), nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon the
recapitalization, issuance of shares, reclassification of shares, change of
nominal value, consolidation, merger, conveyance or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise,
in each case, until the earlier to occur of (x) the date of actual delivery to
Holder (or its designee) of the Warrant Shares issuable upon the exercise hereof
or (y) the third business day following the date such Warrant Shares first
become deliverable to Holder, as provided herein.

12. Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

 

7



--------------------------------------------------------------------------------

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof. The Company acknowledges that
legal counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

    PETROALGAE INC. WITNESS:     By:  

 

    Name:  

 

 

     

 

9



--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO:    PETROALGAE INC.      

 

     

 

  

Attention: Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ), hereby irrevocably elects to purchase (check applicable box):

 

 

                shares of the common stock covered by such warrant; or

 

   the maximum number of shares of common stock covered by such warrant pursuant
to the cashless exercise procedure set forth in Section 2.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$            . Such payment takes the form of (check applicable box or boxes):

 

 

   $             in lawful money of the United States; and/or

 

   the cancellation of such portion of the attached Warrant as is exercisable
for a total of              shares of Common Stock (using a Fair Market Value of
$             per share for purposes of this calculation); and/or

 

   the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                          whose address
is                                                              .

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:  

 

   

 

      (Signature must conform to name of holder as specified on the face of the
Warrant)       Address:  

 

       

 

 

10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of PetroAlgae Inc. into which the within Warrant relates specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of PetroAlgae Inc. with full power of
substitution in the premises.

 

Transferees

  

Address

  

Percentage

Transferred

  

Number

Transferred

                 

 

Dated:  

 

   

 

      (Signature must conform to name of holder as specified on the face of the
Warrant)       Address:  

 

       

 

      SIGNED IN THE PRESENCE OF:      

 

      (Name)

 

ACCEPTED AND AGREED:

[TRANSFEREE]

 

(Name)

 

11



--------------------------------------------------------------------------------

EXHIBIT B

Private Placement Memorandum, dated March 31, 2010